                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

JOSHUA P. THOMPSON,                                )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )       NO. 3:18-cv-00227
                                                   )
CHEATHAM COUNTY JAIL, et al.,                      )       JUDGE CAMPBELL
                                                   )       MAGISTRATE JUDGE NEWBERN
     Defendants.                                   )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

10), which was filed on October 15, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends that this action be dismissed without prejudice under Rules 4(m)

and 41(b) of the Federal Rules of Civil Procedure for failure to effect service of process and failure

to prosecute. On December 3, 2018, the Magistrate Judge ordered Plaintiff to show cause within

30 days as to why the only defendant had yet to be served. (Doc. No. 9). Plaintiff was warned that

failure to do so would likely result in recommendation that his case be dismissed. (Id.). Plaintiff

did not respond to the show cause order and has not served the remaining defendant. Although the

Report and Recommendation advised the parties that any objections must be filed within 14 days

of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, this action is DISMISSED without prejudice.

         It is so ORDERED.

                                                          ________________________________
                                                          WILLIAM L. CAMPBELL, JR.
                                                          UNITED STATES DISTRICT JUDGE
